EXHIBIT 10.4
Execution Copy
INTERCREDITOR AGREEMENT
     THIS INTERCREDITOR AGREEMENT (this “Intercreditor Agreement”), dated as of
August 4, 2009, is by and between (i) BANK OF AMERICA, N.A., as collateral agent
(in such capacity, together with its successors, the “Revolving Credit Agent”),
for the lenders from time to time party to the Revolving Credit Agreement (as
hereinafter defined) (such lenders collectively, with the Revolving Credit
Agent, the “Revolving Lenders”) and the other Revolving Secured Parties (as
hereafter defined), and (ii) Wilmington Trust Company, as Note Collateral Agent
(in such capacity, together with its successors, the “Note Collateral Agent”),
under an Indenture dated as of August 4, 2009 with respect to the Secured HY
Notes (as such term is defined below) issued by the Company in the face amount
of $225,000,000. The Revolving Lenders and the Secured HY Note Holders (defined
below) are sometimes individually referred to herein as a “Lender” and
collectively as the “Lenders”, and the Revolving Credit Agent and Note
Collateral Agent are sometimes individually referred to herein as an “Agent” and
collectively as the “Agents”).
WITNESSETH:
     WHEREAS, (i) the Revolving Credit Agent, the Revolving Lenders, the Company
(as such term is defined below) and the Persons listed on Schedule 1 hereto
(collectively, the “Revolving Borrowers”) are parties to a Credit Agreement
dated as of December 3, 2007, as amended and restated by the Amended and
Restated Credit Agreement dated as of December 27, 2007 (as the same may be
amended, modified, supplemented, extended, restated, renewed, refinanced, or
replaced from time to time in accordance with the terms thereof and hereof, the
“Revolving Credit Agreement”), (ii) the Persons listed on Schedule 2 hereto
(collectively, together with any other Persons who become guarantors of the
Revolving Loan Debt, the “Revolving Guarantors” and together with the Revolving
Borrowers, the “Revolving Loan Parties”) have guaranteed the payment of the
Revolving Debt (as hereinafter defined), and (iii) the Revolving Loan Parties
have executed and delivered to the Revolving Credit Agent for the benefit of the
Revolving Lenders (A) a Security Agreement dated as of December 3, 2007 (as the
same may be amended, modified, supplemented, extended, restated, renewed or
replaced from time to time in accordance with the terms thereof and hereof, the
“Revolving Security Agreement”), (B) a Pledge Agreement dated as of December 3,
2007 (as the same may be amended, modified, supplemented, extended, restated,
renewed or replaced from time to time in accordance with the terms thereof and
hereof, the “Revolving Pledge Agreement”); and (C) Mortgages dated as of
December 3, 2007 (as the same may be amended, modified, supplemented, extended,
restated, renewed or replaced from time to time in accordance with the terms
thereof and hereof, the “Revolving Mortgages” and together with the Revolving
Security Agreement, the Revolving Pledge Agreement, and any other Security
Document referred to in the Revolving Credit Agreement, the “Revolving Security
Documents”) which provide, among other things, that the Revolving Loan Parties’
obligations to the Revolving Lenders and other Revolving Secured Parties are
secured by liens on and security interests in the Collateral (as hereafter
defined);

 



--------------------------------------------------------------------------------



 



     WHEREAS, Wilmington Trust Company, as Trustee and the Company are parties
to an Indenture dated as of August 4, 2009 with respect to the Secured HY Notes
(as such term is defined below) issued by the Company in the face amount of
$225,000,000 (as the same may be amended, modified, supplemented, extended,
restated, renewed or replaced from time to time in accordance with the terms
thereof and hereof, the “Indenture”), (ii) the Persons listed on Schedule 3
hereto (collectively, together with any other Persons who become guarantors of
any or all of the Secured HY Debt, the “Secured HY Guarantors” and together with
the Company, the “Secured HY Loan Parties”) have guaranteed the payment of all
or a portion of the Secured HY Debt, and (v) the Secured HY Loan Parties have
executed and delivered to the Note Collateral Agent for the benefit of the
Secured HY Note Holders (A) a Security Agreement dated as of August 4, 2009 (as
the same may be amended, modified, supplemented, extended, restated, renewed or
replaced from time to time in accordance with the terms thereof and hereof, the
“Secured HY Security Agreement”), (B) a Pledge Agreement dated as of August 4,
2009 (as the same may be amended, modified, supplemented, extended, restated,
renewed or replaced from time to time in accordance with the terms thereof and
hereof, the “Secured HY Pledge Agreement”); and (C) Mortgages on certain of the
properties subject to the Revolving Mortgages to be dated as of August 4, 2009
(or thereafter) (as the same may be amended, modified, supplemented, extended,
restated, renewed or replaced from time to time in accordance with the terms
thereof and hereof, the “Secured HY Mortgages” and together with the Secured HY
Security Agreement, and the Secured HY Pledge Agreement, the “Secured HY
Security Documents”) which provide, among other things, that the Secured HY Loan
Parties’ obligations to the Secured HY Note Holders are secured by liens on and
security interests in certain of the Collateral;
     WHEREAS, the Revolving Credit Agent, on behalf of itself and the other
Revolving Secured Parties, and the Note Collateral Agent, on behalf of itself
and the other Secured HY Note Holders desire to enter into this Intercreditor
Agreement to (a) confirm the relative priorities of the liens and security
interests of each Secured Party in the Collateral, (b) provide for the orderly
sharing among the Secured Parties, in accordance with such priorities, of
proceeds of such Collateral upon any foreclosure thereon or other disposition
thereof, (c) to provide for the right of the Secured HY Note Holders to purchase
the debt of the Revolving Lenders under certain circumstances, and (d) document
certain other agreements;
     NOW, THEREFORE, in consideration of the mutual benefits accruing to the
Lenders hereunder and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
     1. DEFINITIONS
     1.1 The following terms which are defined in the Uniform Commercial Code
are used herein as so defined: Accounts, Chattel Paper, Commercial Tort Claims,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, General
Intangibles, Instruments, Inventory, Investment Property, Letter-of-Credit
Rights, Payment Intangibles, Securities Accounts, Security Entitlements,
Supporting Obligations and Tangible Chattel Paper.

2



--------------------------------------------------------------------------------



 



     1.2 As used above and in this Intercreditor Agreement, the following terms
shall have the meanings ascribed to them below:
     (a) “Affiliate” shall mean, with respect to a specified Person, any other
Person that directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with the Person specified.
     (b) “Agents” shall have the meaning specified in the preamble.
     (c) “Agreements” shall mean, collectively, the Revolving Loan Agreements
and the Secured HY Documents.
     (d) “Bank Products Affiliate” shall mean any Revolving Lender or any
Affiliate of a Revolving Lender that has entered into a Bank Products Agreement
with a Revolving Loan Party, with the obligations thereunder secured by any of
the Revolving Security Documents, together with their respective successors,
assigns and transferees.
     (e) “Bank Products” shall have the meaning provided in the Revolving Credit
Agreement.
     (f) “Bank Products Agreement” shall mean any agreement pursuant to which an
Bank Products Affiliate agrees to provide Bank Products.
     (g) “Bankruptcy Code” shall mean Title 11 of the United States Code , as
now or hereafter in effect or any successor thereto.
     (h) “Business Day” shall mean any day other than a Saturday or a Sunday, or
any other day on which commercial banks are authorized or required to close
under the laws of the State of New York or the Commonwealth of Massachusetts.
     (i) “Cash Management Affiliate” shall mean any Revolving Lender or any
Affiliate of a Revolving Lender that provides Cash Management Services to any of
the Revolving Loan Parties with the obligations of such Revolving Loan Parties
thereunder being secured by one or more Revolving Security Documents, together
with their respective successors, assigns and transferees.
     (j) “Cash Management Services” shall have the meaning provided in the
Revolving Credit Agreement.
     (k) “Cash Management Services Agreement” shall mean any agreement pursuant
to which a Cash Management Affiliate agrees to provide Cash Management Services.
     (l) “Collateral” shall mean all assets, property and interests in assets
and property of any kind whatsoever, real or personal, tangible or intangible,
and wherever located, of any Loan Party, now owned or hereafter acquired, in
which any Agent has been, or is hereafter, granted a Lien, including, without
limitation, the following:

3



--------------------------------------------------------------------------------



 



          (1) all Accounts;
          (2) all Chattel Paper (including Tangible Chattel Paper and Electronic
Chattel Paper);
          (3) (x) all Deposit Accounts and all cash, checks, other negotiable
instruments, funds and other evidences of payments held therein, and
(y) Securities Accounts, Security Entitlements and Securities, and, in each
case, all cash, checks and other property held therein or credited thereto;
          (4) all Inventory;
          (5) all Documents, General Intangibles (including Payment Intangibles,
Intellectual Property and Scripts), Instruments and Commercial Tort Claims;
          (6) all Supporting Obligations and Letter-of-Credit Rights;
          (7) all books, records and information relating to the Collateral
(including all books, databases, customer lists, engineer drawings and records,
whether tangible or electronic);
          (8) all Equipment and Investment Property;
          (9) all Real Property; and
          (10) all collateral security, liens, guarantees, rights, remedies and
privileges with respect to any of the foregoing and all cash, money, policies
and certificates of insurance, deposits or other property, insurance proceeds,
refunds and premium rebates, including without limitation, proceeds of fire and
casualty insurance, instruments, securities, financial assets and deposit
accounts received as proceeds of any of the foregoing (“Proceeds”).
     (m) “Company” means The Great Atlantic & Pacific Tea Company, Inc.
     (n) “Control Collateral” shall mean any Collateral consisting of any
Certificated Security (as defined in Section 8-102 of the Uniform Commercial
Code), Investment Property, Deposit Account, Instruments and any other
Collateral as to which a Lien may be perfected through possession or control by
the secured party, or any agent therefor.
     (o) “DIP Financing” shall have the meaning set forth in Section 6.1.
     (p) “Discharge of Revolving Debt” shall mean the occurrence of all of the
following:

4



--------------------------------------------------------------------------------



 



          (1) termination or expiration of all commitments to extend credit that
would constitute Revolving Loans, letters of credit, bankers’ acceptances and
bank guaranties;
          (2) payment in full in cash of the principal of and interest and
premium (if any) on all Revolving Debt (other than any undrawn letters of credit
or bank guaranties);
          (3) discharge or cash collateralization of all outstanding letters of
credit, bankers’ acceptances and bank guaranties constituting Revolving Debt;
and
          (4) payment in full in cash of all other Revolving Obligations that
are outstanding and unpaid at the time the termination, expiration, discharge
and/or cash collateralization set forth in clauses (1) through (3) above have
occurred (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other contingent liabilities in respect of which no
claim or demand for payment has been made at such time).
     (q) “Discharge of Secured HY Debt” shall mean the occurrence of all of the
following:
          (1) payment in full in cash of the principal of and interest and
premium (if any) on all Secured HY Debt; and
          (2) payment in full in cash of all other Secured HY Debt that are
outstanding and unpaid at the time the termination, expiration, discharge set
forth in clauses (1) through (2) above have occurred (other than any obligations
for taxes, costs, indemnifications, reimbursements, damages and other contingent
liabilities in respect of which no claim or demand for payment has been made at
such time).
     (r) “Enforcement Action” shall mean, except as otherwise provided in the
final sentence of this definition:
          (1) the taking by any Agent of any action to enforce or realize upon
any Lien, including the institution of any foreclosure proceedings or the
noticing of any public or private sale pursuant to Article 9 of the Uniform
Commercial Code;
          (2) the exercise by any Agent of any right or remedy provided to a
secured creditor on account of a Lien, including the election to retain any of
the Collateral in satisfaction of a Lien;
          (3) the taking of any action by any Agent or the exercise of any right
or remedy by any Agent in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the Collateral or the
proceeds thereof;
          (4) the appointment of, or the application of any Agent for, a
receiver, receiver and manager or interim receiver of all or part of the
Collateral;

5



--------------------------------------------------------------------------------



 



          (5) the sale, lease, license, or other disposition of all or any
portion of the Collateral by private or public sale conducted by any Agent or
any other means at the direction of any Agent permissible under applicable law;
          (6) the exercise of any other right of a secured creditor under Part 6
of Article 9 of the Uniform Commercial Code.
For the avoidance of doubt, none of the following shall be deemed to constitute
an Enforcement Action: (i) the filing a proof of claim in bankruptcy court or
seeking adequate protection in any Insolvency Proceeding, (ii) the exercise of
rights (other than ones enumerated in clauses (1) through (6) above) by the
Revolving Credit Agent provided for under the Revolving Credit Agreements upon
the occurrence of a Triggering Event (as defined in the Revolving Credit
Agreement) with respect to the Collateral, including, without limitation, the
notification of account debtors, depository institutions or any other Person to
deliver Proceeds of the Collateral to the Revolving Credit Agent, (iii) the
consent by any Agent to a sale or other disposition by any Loan Party of any of
its assets or properties, (iv) the acceleration of all or any portion of the
Revolving Debt or the Secured HY Debt, (v) the reduction of advance rates or
sub-limits by the Revolving Credit Agent, or (vi) the imposition of reserves
against its borrowing base under the Revolving Credit Agreements by the
Revolving Credit Agent.
     (s) “Enforcement Notice” shall mean a written notice delivered by either
Party to the other Party announcing that an Enforcement Period has commenced.
     (t) “Enforcement Period” shall mean the period of time following the
receipt by either Party of an Enforcement Notice from the other Party.
     (u) “Hedging Obligations” shall mean all Revolving Debt arising from
(a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
     (v) “Indenture” shall have the meaning set forth in the recitals.
     (w) “Indenture Event of Default” means an “Event of Default” as defined in
the Indenture.

6



--------------------------------------------------------------------------------



 



     (x) “Insolvency Proceeding” shall mean, as to any Person, any of the
following: (i) any case or proceeding with respect to such Person under the
Bankruptcy Code or any other federal or state bankruptcy, insolvency,
reorganization or other law affecting creditors’ rights or any other or similar
proceedings seeking any stay, reorganization, arrangement, composition or
readjustment of the obligations and indebtedness of such Person or (ii) any
proceeding seeking the appointment of any trustee, receiver, liquidator,
custodian or other insolvency official with similar powers with respect to such
Person or any of its assets or (iii) any proceeding for liquidation, dissolution
or other winding up of the business of such Person or (iv) any assignment for
the benefit of creditors or any marshalling of assets of such Person.
     (y) “Intellectual Property” shall mean all intellectual and similar
property of every kind and nature now owned’ licensed or hereafter acquired by
any Loan Party, including inventions, designs, patents, copyrights, licenses,
trademarks, trade secrets, confidential or proprietary technical and business
information, know how, show how, data or information, domain names, mask works,
customer lists, vendor lists, subscription lists, software, databases, and all
other proprietary information, and all embodiments or fixations thereof and
related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.
     (z) “Lenders” shall have the meaning specified in the preamble.
     (aa) “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
otherwise), security agreement or transfer intended as security, including
without limitation, any conditional sale or other title retention agreement, the
interests of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing.
     (bb) “Loan Parties” shall mean collectively, the Revolving Loan Parties and
the Secured HY Loan Parties and shall include each of their respective
successors and assigns, including, without limitation, any receiver, trustee, or
debtor-in-possession on behalf of such Person or on behalf of such successor or
assign.
     (cc) “Maximum Revolving Debt Amount” shall mean (a) the aggregate principal
amount of Revolving Debt (including the maximum amount available to be drawn
under then outstanding letters of credit but exclusive of Obligations on account
of Cash Management Services and Bank Products) at any one time outstanding not
exceeding the greater of (i) $850,000,000 less, without duplication, the amount
of any permanent repayments thereof or permanent reductions in commitments
thereunder from the proceeds of one or more Asset Sales (as defined in the
Indenture) which are used to permanently prepay or repay Revolving Debt, or
(ii) the Secured HY Borrowing Base plus Unintentional Overadvances, plus, in
each case, the sum of accrued and unpaid interest, fees, expense reimbursements
and other charges then due to the Revolving Lenders (including any such
interest, fees, expense reimbursements and other charges

7



--------------------------------------------------------------------------------



 



which would accrue and become due but for the commencement of an Insolvency
Proceeding, whether or not a claim for such amounts is allowed or allowable in
whole or in part in such case), (b) Obligations on account of Cash Management
Services, (c) Hedging Obligations, and (d) Obligations on account of other Bank
Products.
     (dd) “Note Collateral Agent” shall have the meaning specified in the
preamble.
     (ee) “Party” shall mean the Revolving Credit Agent or the Note Collateral
Agent, and “Parties” shall mean both the Revolving Credit Agent and the Note
Collateral Agent, in each case, as the context requires, together with the
Revolving Secured Parties or the Secured HY Note Holders, as applicable.
     (ff) “Person” shall mean any individual, sole proprietorship, partnership,
corporation, limited liability company, limited liability partnership, business
trust, unincorporated association, joint stock company, trust, joint venture, or
other entity or any government or any agency or political subdivision thereof.
     (gg) “Proceeds” shall have the meaning provided in the definition of
Collateral.
     (hh) “QUIBs Indenture” means the indenture dated January 1, 1991 with
respect to the Company’s 9.375% Senior Notes due August 1, 2039 in the aggregate
principal amount of $200,000,000.
     (ii) “Real Property” shall mean any right, title or interest in and to real
property, including any fee interest, leasehold interest, easement, or license
and any other right to use or occupy real property.
     (jj) “Revolving Credit Agreement” shall have the meaning set forth in the
preamble.
     (kk) “Revolving Debt” shall mean any and all “Obligations” (as defined in
the Revolving Credit Agreement and the Revolving Security Documents), including,
without limitation, on account of Bank Products and Cash Management Services and
on account of any DIP Financing.
     (ll) “Revolving Event of Default” means an “Event of Default” as defined in
the Revolving Credit Agreement.
     (mm) “Revolving Guarantors” shall have the meaning set forth in the
preamble and shall include each of their respective successors and assigns,
including, without limitation, any receiver, trustee, or debtor-in-possession on
behalf of such Person or on behalf of such successor or assign.
     (nn) “Revolving Lenders” shall have the meaning set forth in the preamble.
     (oo) “Revolving Loans” shall mean, collectively, “Revolving Credit Loans”
and “Swing Line Loans” as defined in the Revolving Credit Agreement.

8



--------------------------------------------------------------------------------



 



     (pp) “Revolving Loan Agreements” shall mean, collectively, the Revolving
Credit Agreement, the Revolving Security Documents, all other “Loan Documents”
(as such term is defined therein), all Cash Management Services Agreements, and
all Bank Product Agreements, as all of the foregoing now exist or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced (in
whole or in part and including any agreements with, to or in favor of any other
lender or group of lenders that at any time refinances, replaces or succeeds to
all or any portion of the Revolving Debt).
     (qq) “Revolving Loan Parties” shall have the meaning set forth in the
Preamble and shall include each of their respective successors and assigns,
including, without limitation, any receiver, Note Collateral Agent, or
debtor-in-possession on behalf of such Person or on behalf of such successor or
assign.
     (rr) “Revolving Secured Parties” shall mean, collectively, (a) the
Revolving Lenders, (b) the Revolving Credit Agent, (c) each Issuing Bank (as
defined in the Revolving Credit Agreement), (d) each Bank Product Affiliate, and
(e) each Cash Management Affiliate, and (f) the successors and assigns of each
of the foregoing.
     (ss) “Revolving Security Documents” shall have the meaning set forth in the
recitals and shall include all other security agreements, mortgages, deeds of
trust and other collateral documents executed and delivered in connection with
the Revolving Credit Agreement, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time.
     (tt) “Secured HY Borrowing Base” shall mean the sum of:
          (1) 80% of the book value of all Accounts of the Revolving Loan
Parties; plus
          (2) 80% of the book value of all Inventory of the Revolving Loan
Parties; plus
          (3) the greater of (A) 15% of the net book value of all property,
plant and equipment of the Revolving Loan Parties, or (B) $259,000,000;
in each case, as such amounts are shown on the Company’s most recent publicly
available balance sheet, or if greater, the amount determined under the
definition of “Borrowing Base” in the Indenture (as such definition is amended
and in effect from time to time).
     (uu) “Secured HY Collateral” shall mean that portion of the Collateral on
which the Note Collateral Agent is granted a Lien.
     (vv) “Secured HY Debt” shall mean, without duplication:
          (i) all principal of and interest (including, without limitation, any
interest which accrues after the commencement of any Insolvency Proceeding with

9



--------------------------------------------------------------------------------



 



respect to any Secured HY Loan Party, whether or not allowed or allowable as a
claim in any such proceeding) on any Secured HY Note;
          (ii) all fees, expenses, indemnification obligations and other amounts
of whatever nature now or hereafter payable by any Secured HY Loan Party
(including, without limitation, any amounts which accrue after the commencement
of any Insolvency Proceeding with respect to any Secured HY Loan Party, whether
or not allowed or allowable as a claim in any such proceeding) pursuant to any
Secured HY Document;
          (iii) all expenses of the Note Collateral Agent, as to which such
agent has a right to reimbursement under the Indenture or any other Secured HY
Document including, without limitation, any and all sums advanced by the Note
Collateral Agent to preserve the Secured HY Collateral or its security interest
in the Secured HY Collateral; and
          (iv) in the case of each Secured HY Guarantor, all amounts now or
hereafter payable by such Secured HY Guarantor and all other obligations or
liabilities now existing or hereafter arising or incurred (including, without
limitation, any amounts which accrue after the commencement of any Insolvency
Proceeding with respect to any Secured HY Guarantor, whether or not allowed or
allowable as a claim in any such proceeding) on the part of such Secured HY
Guarantor pursuant to the Indenture or any other Secured HY Document;
     (ww) together in each case with all renewals, modifications, refinancings,
consolidations or extensions thereof to the extent not prohibited by this
Agreement.
     (xx) “Secured HY Documents” shall mean, collectively, the Indenture, all
Secured HY Notes, and the Secured HY Security Documents, as all of the foregoing
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced (in whole or in part and including any agreements
with, to or in favor of any other lender, noteholder, or other financing source
or group of lenders, noteholders, or other financing sources that at any time
refinances, replaces or succeeds to all or any portion of the Secured HY Debt).
     (yy) “Secured HY Guarantors” shall have the meaning set forth in the
recitals and shall include each of their respective successors and assigns,
including, without limitation, any receiver, trustee, or debtor-in-possession on
behalf of such Person or on behalf of such successor or assign.
     (zz) “Secured HY Loan Parties” shall have the meaning set forth in the
Preamble and shall include each of their respective successors and assigns,
including, without limitation, any receiver, trustee, or debtor-in-possession on
behalf of such Person or on behalf of such successor or assign.
     (aaa) “Secured HY Mortgages” shall have the meaning set forth in the
recitals.

10



--------------------------------------------------------------------------------



 



     (bbb) “Secured HY Notes” means any Notes (as defined in, and issued
pursuant to, the Indenture).
     (ccc) “Secured HY Note Holders” shall mean any Persons who are holders or
Holders (as defined in the Indenture) of the Secured HY Notes and their
successors and assigns.
     (ddd) “Secured HY Pledge Agreement” shall have the meaning set forth in the
recitals.
     (eee) “Secured HY Security Documents” shall have the meaning set forth in
the recitals and shall include and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with the Indenture, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time.
     (fff) “Shared Collateral” means any Collateral upon which both the
Revolving Credit Agent and the Note Holder Agent hold a Lien, which as of the
date hereof consists of the Secured HY Collateral.
     (ggg) “Standstill Period” shall mean a period of three hundred sixty-five
(365) days following the date of receipt by the Revolving Credit Agent of
written notice from the Note Collateral Agent of the declaration of an event of
default under the Secured HY Documents and the intent of the Note Collateral
Agent to commence one or more Enforcement Actions; provided, that, if at any
time the event of default that was the basis for such notice from the Note
Collateral Agent to Revolving Credit Agent is waived, cured or otherwise ceases
to exist, no Standstill Period shall be deemed to have occurred based on such
notice.
     (hhh) “Uniform Commercial Code” shall mean the Uniform Commercial Code as
the same may, from time to time, be in effect in the State of New York; provided
that to the extent that the Uniform Commercial Code is used to define any term
in any security document and such term is defined differently in differing
Articles of the Uniform Commercial Code, the definition of such term contained
in Article 9 shall govern; provided, further, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection,
publication or priority of, or remedies with respect to, Liens of any Person is
governed by the Uniform Commercial Code or foreign personal property security
laws as enacted and in effect in a jurisdiction other than the State of New
York, the term “Uniform Commercial Code” will mean the Uniform Commercial Code
or such foreign personal property security laws as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
     (iii) “Unintentional Overadvance” means any Overadvance (as defined in the
Revolving Credit Agreement) which did not constitute an Overadvance at the time
when made, but has become an Overadvance as a result of changed circumstances
beyond the

11



--------------------------------------------------------------------------------



 



control of the Revolving Credit Agent or the Revolving Credit Secured Parties
(such as a reduction in the collateral value of the assets included in the
Tranche A Borrowing Base or Tranche A-1 Borrowing Base (each as defined in the
Revolving Credit Agreement), as applicable, or by a misrepresentations by the
Company or its Subsidiaries).
     1.3 All terms defined in the Uniform Commercial Code on the date hereof,
unless otherwise defined herein, shall have the meanings set forth therein.
Unless the context of this Agreement clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the term “including” is not limiting and shall be deemed to be followed by the
phrase “without limitation,” and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Article, section, subsection, clause, schedule and exhibit references
herein are to this Agreement unless otherwise specified. Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, restatements, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation, or in such other manner as may be
approved by the requisite holders or representatives in respect of such
obligation.
     2. SECURITY INTERESTS; PRIORITIES; REMEDIES
     2.1 Priority of Liens.
     (a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection of any Liens granted to the Revolving Credit Agent in
respect of all or any portion of the Collateral (including any defect or
deficiency or alleged defect or deficiency in any of the foregoing) or of any
Liens granted to the Note Collateral Agent in respect of all or any portion of
the Secured HY Collateral (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) and regardless of how any such Lien was
acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the Revolving Secured Parties or
the Secured HY Note Holders in any Collateral, (iii) any provision of the
Uniform Commercial Code, the Bankruptcy Code or any other applicable law, or of
the Revolving Loan Documents or the Secured HY Documents, (iv) whether the
Revolving Credit Agent or the Note Collateral Agent, in each case, either
directly or through agents, holds possession of, or has control over, all or any
part of the Collateral, (v) the date on which the proceeds of the Revolving Debt
or the Secured HY Debt are advanced or made available to the Loan Parties
(vi) the fact that any such Liens in favor of either Party securing any of the
Revolving Debt or Secured HY Debt, respectively, are equitably subordinated,
voided,

12



--------------------------------------------------------------------------------



 



avoided, invalidated or lapsed, or (vii) on account of any other circumstance
whatsoever, the Revolving Credit Agent, on behalf of itself and the Revolving
Secured Parties, and the Note Collateral Agent, on behalf of itself and the
Secured HY Note Holders, hereby agrees that:
          (1) any Lien in respect of all or any portion of the Shared Collateral
now or hereafter held by or on behalf of the Note Collateral Agent or any
Secured HY Note Holders that secures all or any portion of the Secured HY Debt
shall in all respects be junior and subordinate to all Liens granted to the
Revolving Credit Agent and the Revolving Secured Parties on the Shared
Collateral to the extent (but only to the extent) the Revolving Debt does not
exceed the Maximum Revolving Debt Amount;
          (2) any Lien in respect of all or any portion of the Shared Collateral
now or hereafter held by or on behalf of the Revolving Credit Agent or any
Revolving Secured Party that secures all or any portion of the Revolving Debt up
to (but not exceeding) the Maximum Revolving Debt Amount, shall in all respects
be senior and prior to all Liens granted to the Note Collateral Agent or any
Secured HY Note Holder on the Shared Collateral;
          (3) any Lien in respect of all or any portion of the Shared Collateral
now or hereafter held by or on behalf of the Revolving Credit Agent or any
Revolving Secured Party that secures Revolving Debt which exceeds the Maximum
Revolving Debt Amount shall in all respects be junior and subordinate to all
Liens granted to the Note Collateral Agent and the Secured HY Note Holders on
the Shared Collateral;
          (4) any Lien in respect of all or any portion of the Shared Collateral
now or hereafter held by or on behalf of the Note Collateral Agent or any
Secured HY Note Holder shall, except as provided in clause 5 hereof, in all
respects be senior and prior to all Liens granted to the Revolving Credit Agent
or any Revolving Secured Party on the Shared Collateral that secures Revolving
Debt in excess of the Maximum Revolving Debt Amount;
          (5) any Lien in respect of all or any portion of the Collateral which
does not constitute Shared Collateral now or hereafter held by or on behalf of
the Revolving Credit Agent or any Revolving Secured Party that secures all or
any portion of the Revolving Debt shall in all respects be senior and prior to
all rights of the Note Collateral Agent or any Secured HY Note Holders thereto
without regard to the Maximum Revolving Debt Amount.
          (6) As of the date hereof, neither the Note Collateral Agent nor any
Secured HY Note Holder has any Lien on “Excluded Assets (as defined in the
Indenture), including, without limitation, on any portion of the Real Property
which constitutes a “Principal Property” (as defined in the QUIBs Indenture).
     2.2 Waiver of Right to Contest Liens.

13



--------------------------------------------------------------------------------



 



     (a) Each of Revolving Credit Agent, on behalf of the Revolving Secured
Parties and the Note Collateral Agent, on behalf of the Secured HY Note Holders,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Revolving Credit Agent and the
Revolving Secured Parties in respect of the Collateral or Liens of the Note
Collateral Agent and the Secured HY Note Holders in respect of the Secured HY
Collateral or the provisions of this Agreement.
     (b) The Note Collateral Agent, on behalf of the Secured HY Note Holders,
agrees that none of the Note Collateral Agent or the Secured HY Note Holders
will (i) contest, protest or object to any foreclosure proceeding or action
brought by the Revolving Credit Agent or any Revolving Secured Party with
respect to, or any other exercise by the Revolving Credit Agent or any Revolving
Secured Party of any rights and remedies relating to, the Collateral under the
Revolving Loan Agreements or otherwise, or (ii) subject to its rights under the
Section 2.5, will not object to the forbearance by the Revolving Credit Agent or
the Revolving Secured Parties from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Collateral, in each case so long as the respective interests of the Secured
HY Note Holders attach to the Proceeds thereof subject to the relative
priorities described in Section 2.1. In furtherance of the foregoing but subject
in all cases to the terms of this Agreement, the Note Collateral Agent, on
behalf of the Secured HY Note Holders, hereby waives any and all rights it or
the Secured HY Note Holders may have as a junior lien creditor or otherwise to
contest, protest or object to the manner in which the Revolving Credit Agent or
any Revolving Secured Party seeks to enforce its Liens in any Collateral. The
foregoing shall not be construed to prohibit the Note Collateral Agent from
enforcing the provisions of this Agreement as to the relative priority of the
parties hereto.
     (c) The priorities of the Liens provided in Section 2.1 shall not be
altered or otherwise affected by any amendment, modification, supplement,
extension, renewal, restatement, replacement or refinancing of the Revolving
Debt, the Secured HY Debt, or by any action or inaction which a Lender may take
or fail to take in respect of the Collateral.
     (d) Each Agent shall be solely responsible for perfecting and maintaining
the perfection of its Lien in and to each item constituting the Collateral in
which such Agent has been granted a Lien. This Intercreditor Agreement is
intended solely to govern the respective Lien priorities as between the Parties
and shall not impose on any Party any obligations in respect of the disposition
of proceeds of foreclosure on any Collateral which would conflict with prior
perfected claims therein in favor of any other Person or any order or decree of
any court or other governmental authority or any applicable law.
     2.3 Remedies Standstill.

14



--------------------------------------------------------------------------------



 



     (a) The Note Collateral Agent, on behalf of the Secured HY Note Holders,
agrees that until the Discharge of Revolving Debt, neither the Note Collateral
Agent nor any Secured HY Note Holder will undertake any Enforcement Action with
respect to any of the Collateral without the written consent of the Revolving
Credit Agent, and will not take, receive or accept any proceeds of the
Collateral, provided, that, (i) notwithstanding anything to the contrary
contained in this Section 2.3(a) but subject at all times to the provisions of
Section 4.1 hereof, the Note Collateral Agent shall have the right to commence
any Enforcement Action commencing after the expiration of the Standstill Period,
unless the Revolving Credit Agent has commenced one or more Enforcement Actions
with respect to such Collateral before the end of the Standstill Period and is
diligently pursuing in good faith such Enforcement Actions, (ii) if the
Revolving Credit Agent commences one or more Enforcement Actions with respect to
the Collateral prior to the expiration of the Standstill Period, and such
Enforcement Actions are being diligently pursued by the Revolving Credit Agent
in good faith, the Note Collateral Agent shall have no right to independently
commence any Enforcement Actions unless and until such Enforcement Actions are
completed or abandoned by the Revolving Credit Agent, and (iii) to the extent
that the Note Collateral Agent does not commence an Enforcement Action promptly
after the end of the Standstill Period, the Note Collateral Agent will give the
Revolving Credit Agent not less than ten (10) Business Days prior written notice
before the commencement of any Enforcement Action;
     (b) Notwithstanding the provisions of Section 2.3(a), nothing contained
herein shall be construed to prevent the Note Collateral Agent or any Secured HY
Note Holder from (i) filing a claim or statement of interest with respect to the
Secured HY Debt owed to it in any Insolvency Proceeding commenced by or against
any Loan Party, (ii) taking any action (not adverse to the priority status of
the Liens of the Revolving Credit Agent and the Revolving Secured Parties on the
Collateral) in order to create, perfect, preserve or protect (but not enforce)
its Lien on any Collateral, (iii) filing any necessary or responsive pleadings
in opposition to any motion, adversary proceeding or other pleading filed by any
Person objecting to or otherwise seeking disallowance of the claim or Lien of
the Note Collateral Agent or any Secured HY Note Holder, (iv) voting on any plan
of reorganization or filing any proof of claim in any Insolvency Proceeding of
any Loan Party, or (v) objecting to the proposed retention of Collateral by the
Revolving Credit Agent and the Revolving Secured Parties in full or partial
satisfaction of any Revolving Debt, in each case above, to the extent not
inconsistent with, or could not result in a resolution inconsistent with, the
terms of this Agreement.
     2.4 No New Liens or Guaranties.
     So long as the Discharge of Revolving Debt has not occurred, the parties
hereto agree that the Loan Parties shall not grant or permit any additional
Liens on any asset or property of any Loan Party to secure any Secured HY Debt
and will not permit any Person to guaranty the Secured HY Debt unless it has
granted or contemporaneously grants a Lien on such asset or property to secure
the Revolving Debt having the relative priority described in Section 2.1 or such
Person has executed a guaranty in favor of the Revolving Credit Agent and the
Revolving Secured Parties. To the extent that the

15



--------------------------------------------------------------------------------



 



provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other rights and remedies available to the
Revolving Credit Agent and/or the Revolving Secured Parties, the Note Collateral
Agent, on behalf of the Secured HY Note Holders, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens on
the any assets or from any guaranties granted in contravention of the foregoing
sentence shall be subject to Section 4.1(b).
     2.5 Exercise of Rights
     (a) No Other Restrictions. Except as expressly set forth in this Agreement,
each of the Note Collateral Agent, each Secured HY Note Holder, the Revolving
Credit Agent and each Revolving Secured Party shall have any and all rights and
remedies it may have as a creditor under applicable law, including the right to
undertake Enforcement actions to the extent permitted under Section 2.3(a). The
Revolving Credit Agent may enforce the provisions of the Revolving Loan
Agreements and, except as otherwise provided herein, the Note Collateral Agent
may enforce the provisions of the Secured HY Documents and, except as otherwise
provided herein, each may undertake Enforcement Actions, all in such order and
in such manner as each may determine in the exercise of its sole discretion,
consistent with the terms of this Agreement and mandatory provisions of
applicable law; provided, however, that the Revolving Credit Agent agrees to
provide to the Note Collateral Agent (x) an Enforcement Notice prior to
undertaking any Enforcement Action, and (y) copies of any notices that it is
required under applicable law to deliver to any Loan Party; provided, further,
that the Note Collateral Agent shall provide to the Revolving Credit Agent
copies of any notices sent to the Company of the occurrence of a Secured HY
Event of Default, provided, further, however, any Party’s failure to provide any
such copies to the other Party shall not impair any of the Party’s rights
hereunder or under any of the Revolving Loan Agreements or under any of the
Secured HY Documents, as applicable. Each Party agrees (i) that it will not
institute any suit or other proceeding asserting and will not assert in any
suit, Insolvency Proceeding or other proceeding, any claim against the other
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, any action taken or omitted to be
taken by such Person with respect to the Collateral which is consistent with the
terms of this Agreement, and none of such Parties shall be liable for any such
action taken or omitted to be taken, or (ii) it will not be a petitioning
creditor or otherwise assist in the filing of an involuntary Insolvency
Proceeding.
     (b) Subject to the rights of the Note Collateral Agent set forth in the
proviso to Section 2.3(a) and 2.3(b) hereof, the Revolving Secured Parties shall
have the exclusive right to manage, perform and enforce (or not enforce) the
terms of the Revolving Loan Agreements with respect to the Collateral, to
exercise and enforce all privileges and rights thereunder according to their
discretion and the exercise of their good faith business judgment, including,
without limitation, the exclusive right to take or retake control or possession
of any Collateral and to hold, prepare for sale, process, sell, lease, dispose
of, or liquidate any Collateral. Notwithstanding any rights or remedies
available to a Lender under any of the Agreements, applicable law or otherwise,
the Secured HY Note Holders shall not, directly or indirectly, seek to foreclose
or realize upon (judicially

16



--------------------------------------------------------------------------------



 



or non-judicially) their Lien on any Collateral (including, without limitation,
by setoff or notification of account debtors).
     2.6 Release of Liens and Loan Parties. Notwithstanding anything to the
contrary contained in any of the Agreements, only the Revolving Secured Parties
(and not the Note Collateral Agent or the Secured HY Note Holders) shall have
the right to (a) restrict or permit, or approve or disapprove, the sale,
transfer or other disposition of the Collateral or take any action with respect
to the Collateral, or (b) release any Loan Parties from their obligations as
borrowers or guarantors (other than the Company). In that regard, in the event
(i) of any private or public sale of all or any portion of the Collateral (other
than in connection with a refinancing as described in Section 5.2(c)) permitted
by the Revolving Loan Agreements or consented to by the requisite Revolving
Lenders, whether or not a Revolving Event of Default has occurred and is
continuing, or (ii) the release of any Loan Party from its obligations as a
borrower or guarantor (other than the Company) by the Revolving Credit Agent and
the Revolving Credit Secured Parties, the Note Collateral Agent agrees, on
behalf of the Secured HY Note Holders that (x) such sale will be free and clear
of the Liens on such Collateral securing the Secured HY Debt, and the Note
Collateral Agent’s and the Secured HY Note Holders’ Liens with respect to the
Collateral so sold, transferred, disposed or released shall terminate and be
automatically released without further action concurrently with, and to the same
extent as, the release of the Revolving Lenders’ Liens on such Collateral, or
(y) such Loan Party shall be released from its obligations with respect to the
Secured HY Debt without further action concurrently with, and to the same extent
as, the release of the Revolving Credit Agent and Revolving Secured Parties,
provided that such release by the Note Collateral Agent and the Secured HY Note
Holders (x) shall not apply to the Discharge of Revolving Debt as a result of a
refinancing thereof pursuant to Section 8.8 hereof, and (y) shall not extend to
or otherwise affect any of the rights, if any, of the Note Collateral Agent and
the Secured HY Note Holders to the proceeds of any such sale or disposition of
Collateral or received from such Loan Party to obtain such release, and provided
further that the proceeds of such sale or disposition or guaranty are applied in
accordance with the provisions of Section 4.1 hereof. In furtherance of, and
subject to, the foregoing, the Note Collateral Agent agrees that it will
promptly upon written request of the Revolving Credit Agent (which request shall
specify the proposed terms of sale and the type and amount of consideration to
be received in connection therewith) execute any and all Lien releases or other
documents reasonably requested by the Revolving Credit Agent in connection
therewith.
     2.7 Waiver of Marshalling. The Note Collateral Agent, on behalf of the
Secured HY Note Holders, agrees not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law with
respect to the Collateral or any other similar rights a junior secured creditor
may have under applicable law. For clarity, the Revolving Credit Agent and
Revolving Credit Secured Parties shall have no obligation to first realize upon
that portion of the Collateral which does not also constitute Secured HY
Collateral prior to exercising rights and remedies against the Secured HY
Collateral.
     3. ACTIONS OF THE PARTIES

17



--------------------------------------------------------------------------------



 



     3.1 Certain Actions Permitted. The Note Collateral Agent and the Revolving
Credit Agent may make such demands or file such claims in respect of the Secured
HY Debt or the Revolving Debt, as applicable, as are necessary to prevent the
waiver or bar of such claims under applicable statutes of limitations or other
statutes, court orders, or rules of procedure at any time. Nothing in this
Agreement shall prohibit the receipt by either Party of the required payments of
interest, principal and other amounts owed in respect of the Revolving Debt or
the Secured HY Debt, as applicable, so long as such receipt is not the direct or
indirect result of an Enforcement Action taken by such Party of rights or
remedies as a secured creditor (including setoff) or enforcement in
contravention of this Agreement.
     3.2 Agent for Perfection. The Revolving Credit Agent, for and on behalf of
itself and each Revolving Secured Parties, and the Note Collateral Agent, for
and on behalf of itself and each Secured HY Note Holders, as applicable, each
agree to hold all Collateral in their respective possession, custody, or control
(or in the possession, custody, or control of agents or bailees for either),
including, without limitation all bailee’s waivers, as agent for the other
solely for the purpose of perfecting the security interest granted to each in
such Collateral, subject to the terms and conditions of this Section 3.2;
provided however, that the Revolving Credit Agent’s obligations to the Note
Collateral Agent under this Section 3.2 shall be limited to any Shared
Collateral that is in the possession, custody, or control of the Revolving
Credit Agent. In addition, the Revolving Credit Agent expressly agrees to act as
agent and bailee for the benefit of the Note Collateral Agent and the Secured HY
Note Holders with respect to any Control Collateral that constitutes Shared
Collateral. To the extent that the Revolving Credit Agent has perfected its
security interest in any deposit accounts (as such term is defined in the UCC)
and the Note Collateral Agent has not so perfected its interest, the Revolving
Credit Agent agrees, until such time as the Note Collateral Agent perfects its
interest in such deposit account, that it will act as gratuitous bailee for the
Noteholder Collateral Agent for the purpose of perfecting the Liens of the Note
Collateral Agent and the Secured HY Note Holders in such deposit accounts and
the cash and other assets therein (but will have no duty, responsibility or
obligation to the Note Collateral Agent and the Secured HY Note Holders
(including, without limitation, any duty, responsibility or obligation as to the
maintenance of such control, the effect of such arrangement or the establishment
of such perfection)). Unless the liens in favor of the Note Collateral Agent on
the Shared Collateral shall have been or concurrently are released, after the
Discharge of Revolving Debt, the Revolving Credit Agent shall, at the request of
the Note Collateral Agent, cooperate with the Company and the Note Collateral
Agent (at the expense of the Grantors) in permitting control of any other
deposit accounts to be transferred to the Note Collateral Agent. No Party shall
have any obligation whatsoever to the other Party to assure that the Collateral
is genuine or owned by any Loan Party or any other Person or to preserve rights
or benefits of any Person. The duties or responsibilities of the Revolving
Credit Agent and the Note Collateral Agent under this Section 3.2 are and shall
be limited solely to holding or maintaining control of the Collateral as agent
for the other for purposes of perfecting the Lien held by the Note Collateral
Agent or the Revolving Credit Agent, as applicable. Neither the Revolving Credit
Agent nor the Note Collateral Agent is or shall be deemed to be a fiduciary of
any kind for the other Agent, the other Lenders, or any other Person. In the
event that, prior to the Discharge of Revolving Debt, the Note Collateral Agent
or any Secured HY Note Holder receives any Collateral or proceeds of the
Collateral in violation of the terms of this Agreement, then the Note Collateral
Agent or such Secured HY Note Holder shall promptly pay over such

18



--------------------------------------------------------------------------------



 



proceeds or Collateral to the Revolving Credit Agent, in the same form as
received with any necessary endorsements, for application in accordance with the
provisions of Section 4.1 of this Agreement. After the Revolving Debt has been
irrevocably paid in full and all commitments of the Revolving Lenders under the
Revolving Credit Agreement are terminated, the Revolving Credit Agent may, in
its discretion, and shall, upon the written request of the Note Collateral
Agent, deliver any Secured HY Collateral in its possession to the Note
Collateral Agent and shall notify all parties to any such “control” agreements
of the substitution of the Note Collateral Agent for the Revolving Credit Agent
thereunder and the right of the Note Collateral Agent to exercise all rights
under the “control” agreements.
     3.3 Insurance. Subject to the priorities and respective rights of the
Lenders contained in this Intercreditor Agreement, each of the Revolving Credit
Agent and the Note Collateral Agent shall be entitled to be designated as
secured party and to obtain loss payee endorsements and additional insured
status with respect to any and all policies of insurance now or hereafter
obtained by the Loan Parties in Collateral in which such Party may have a Lien.
The Revolving Credit Agent and the Revolving Secured Parties shall, subject to
such Party’s rights under its Agreements with the Loan Parties, have the sole
and exclusive right, as against the Note Collateral Agent and the Secured HY
Note Holders, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of such Collateral. The Note Collateral Agent
and the Secured HY Note Holders shall cooperate, if necessary, in a reasonable
manner in effecting the payment of insurance proceeds to the Revolving Credit
Agent and the Revolving Secured Parties. The Revolving Credit Agent and the
Revolving Secured Parties shall have the right (as between the parties hereto)
to determine whether such proceeds will be applied to the Revolving Debt or used
to rebuild, replace or repair the affected Collateral.
     3.4 No Additional Rights for the Loan Parties Hereunder. If any Revolving
Lender, Secured HY Note Holder, or Agent shall enforce its rights or remedies in
violation of the terms of this Agreement, the Loan Parties shall not be entitled
to use such violation as a defense to any action by any Revolving Lender or
Secured HY Note Holder, nor to assert such violation as a counterclaim or basis
for set off or recoupment against any Revolving Lender or Secured HY Note
Holder.
     4. APPLICATION OF PROCEEDS
     4.1 Application of Proceeds.
     (a) Revolving Nature of Revolving Debt. The Note Collateral Agent on behalf
of itself and the Secured HY Note Holders, expressly acknowledges and agrees
that (i) the Revolving Credit Agreement includes a revolving commitment, that in
the ordinary course of business the Revolving Credit Agent and the Revolving
Lenders will apply payments and make advances thereunder, and that no
application of any Collateral or the release of any Lien by the Revolving Credit
Agent upon any portion of the Collateral in connection with a disposition by the
Loan Parties permitted or consented to under the Revolving Credit Agreement
shall constitute a Enforcement Action under this Agreement; (ii) the amount of
the Revolving Debt that may be outstanding at any time or from time to time may
be increased or reduced and subsequently reborrowed, and that the

19



--------------------------------------------------------------------------------



 



terms of the Revolving Debt may be modified, extended or amended from time to
time, and that the aggregate amount of the Revolving Debt may be increased,
replaced or refinanced, in each event, without notice to or consent by the Note
Collateral Agent or the Secured HY Note Holders and without affecting the
provisions hereof (but without modification of the provisions of Section 2.1 as
to Revolving Debt in excess of the Maximum Revolving Debt Amount); and (iii) all
Collateral received by the Revolving Credit Agent may be applied, reversed,
reapplied, credited, or reborrowed, in whole or in part, to the Revolving Debt
at any time; provided, however, that from and after the date on which the
Revolving Credit Agent commences an Enforcement Action, all amounts received by
the Revolving Credit Agent or any Revolving Secured Party shall be applied as
specified in this Section 4.1. The Lien priorities shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of either the Revolving Debt or the Secured HY Debt, or any portion
thereof.
     (b) Application of Proceeds of Shared Collateral. The Revolving Credit
Agent and the Note Collateral Agent hereby agree that all Collateral and all
proceeds thereof (other than proceeds from any Excluded Assets (including
Principal Property (as defined in the Revolving Credit Agreement)) and other
Collateral not constituting Shared Collateral), received by either of them in
connection with any Enforcement Action with respect to the Shared Collateral
shall be applied,
first, to the payment of costs and expenses of the Revolving Credit Agent in
connection with such Enforcement Action,
second, to the payment of the Revolving Debt up to the Maximum Revolving Debt
Amount in accordance with the Revolving Loan Agreements,
third, to the payment of the Secured HY Debt in accordance with the Secured HY
Documents,
fourth, to any other Revolving Debt outstanding in accordance with the Revolving
Loan Agreements; and
fifth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
     (c) Application of Proceeds of Excluded Assets. The Revolving Credit Agent
and the Note Collateral Agent hereby agree that all Excluded Assets, including,
without limitation, Principal Property (as defined in the Revolving Credit
Agreement) and other Collateral not constituting Shared Collateral and all
proceeds thereof received by either of them in connection with any Enforcement
Action shall be applied,
first, to the payment of costs and expenses of the Revolving Credit Agent in
connection with such Enforcement Action,
second, to the payment of Revolving Debt subject to and in accordance with the
terms of the Revolving Credit Agreement, and

20



--------------------------------------------------------------------------------



 



third, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
     (d) Payment Over of Proceeds. Any Collateral or proceeds thereof received
by the Note Collateral Agent or the Secured HY Note Holders in connection with
the exercise of any right or remedy (including set off) in contravention of this
Agreement shall be segregated and held in trust and forthwith paid over to the
Revolving Credit Agent in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct.
     (e) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, neither Party shall have any obligation or
liability to the other Party, regarding the adequacy of any proceeds or for any
action or omission, save and except solely for an action or omission that
breaches the express obligations undertaken under the terms of this Agreement.
Notwithstanding anything to the contrary herein contained, none of the Revolving
Secured Parties, the Note Collateral Agent or the Secured HY Note Holders waives
any claim that it may have against the other on the grounds that and sale,
transfer or other disposition by such Person was not commercially reasonable in
every respect as required by the Uniform Commercial Code.
     4.2 Specific Performance. Each of the Revolving Credit Agent and the Note
Collateral Agent is hereby authorized to demand specific performance of this
Agreement, whether or not any Loan Party shall have complied with any of the
provisions of any of the Loan Documents, at any time when the other Party shall
have failed to comply with any of the provisions of this Agreement applicable to
it. Each of the Revolving Credit Agent, on behalf of the Revolving Secured
Parties, and the Note Collateral Agent on behalf of itself and the Secured HY
Note Holders, hereby irrevocably waives any defense based on the adequacy of a
remedy at law that might be asserted as a bar to such remedy of specific
performance.
     5. INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
     5.1 Notice of Acceptance and Other Waivers.
     (a) All Revolving Debt at any time made or incurred by any Revolving Loan
Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and the Note Collateral Agent on behalf of itself and the Secured HY
Note Holders, hereby waives notice of acceptance, or proof of reliance by the
Revolving Credit Agent or any Revolving Secured Party of this Agreement, and
notice of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the Revolving Debt. All Secured HY Debt shall
be deemed to have been made or incurred in reliance upon this Agreement, and the
Revolving Credit Agent, on behalf of the Revolving Secured Parties, hereby
waives notice of acceptance, or proof of reliance, by the Note Collateral Agent
or the Secured HY Note Holders of this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the Secured HY Debt.

21



--------------------------------------------------------------------------------



 



     (b) No Party or any of its respective Affiliates, directors, officers,
employees, or agents shall be liable for failure to demand, collect, or realize
upon any of the Collateral or any Proceeds, or for any delay in doing so, or
shall be under any obligation to sell or otherwise dispose of any Collateral or
Proceeds thereof or to take any other action whatsoever with regard to the
Collateral or any part or Proceeds thereof, except as specifically provided in
this Agreement. If the Revolving Credit Agent or any Revolving Lender honors (or
fails to honor) a request by any Loan Party for an extension of credit pursuant
to the Revolving Credit Agreement or any of the other Revolving Loan Documents,
whether the Revolving Credit Agent or any Revolving Lender has knowledge that
the honoring of (or failure to honor) any such request would constitute a
Secured HY Event of Default (but not a default under this Agreement) or an act,
condition, or event that, with the giving of notice or the passage of time, or
both, would constitute such a Secured HY Event of Default, or if any Party
otherwise should exercise any of its contractual rights or remedies under any
Revolving Loan Agreements or Secured HY Documents (subject to the express terms
and conditions hereof), no Party shall have any liability whatsoever to the
other Party as a result of such action, omission, or exercise (so long as any
such exercise does not breach the express terms and provisions of this
Agreement).
     5.2 Modifications to Revolving Loan Documents and Secured HY Documents.
     (a) The Note Collateral Agent, on behalf of itself and the Secured HY Note
Holders, hereby agrees that, without affecting the obligations of the Note
Collateral Agent hereunder, the Revolving Credit Agent and the Revolving Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the Note Collateral Agent or the Secured HY Note
Holders (except to the extent that such notice or consent is required pursuant
to the express provisions of this Agreement), and without incurring any
liability to the Note Collateral Agent or the Secured HY Note Holders or
impairing or releasing the subordination provided for herein, amend, restate,
supplement, replace, refinance, extend, consolidate, restructure, or otherwise
modify any of the Revolving Loan Agreements in any manner whatsoever, including,
without limitation, to:
(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Revolving Debt or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Revolving Debt or any of the Revolving
Loan Agreements;
(ii) retain or obtain a Lien on any property of any Person to secure any of the
Revolving Debt, and in connection therewith to enter into any additional
Revolving Loan Documents;
(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Revolving Debt;

22



--------------------------------------------------------------------------------



 



(iv) release its Lien on any Collateral; and
(v) exercise or refrain from exercising any rights against any Loan Party or any
other Person;
provided that, no such amendment, restatement, supplement, replacement,
refinancing, extension, consolidation, restructuring or modification shall,
without the consent of the Note Collateral Agent contravene the provisions of
this Agreement.
     The Revolving Credit Agent, on behalf of the Revolving Secured Parties,
hereby agrees that, without affecting the obligations of the Revolving Credit
Agent and the Revolving Secured Parties hereunder, the Note Collateral Agent and
the Secured HY Note Holders may, at any time and from time to time, in their
sole discretion without the consent of or notice to the Revolving Credit Agent
or any Revolving Secured Party (except to the extent that such notice is
required pursuant to the express provisions of this Agreement), and without
incurring any liability to the Revolving Credit Agent or any Revolving Secured
Party or impairing or releasing the subordination provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Secured HY Documents in any manner whatsoever,
including, without limitation, to:
(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Secured HY Debt or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Secured HY Debt or any of the Secured HY
Documents;
(ii) subject to Section 2.4, retain or obtain a Lien on any property of any
Person to secure any of the Secured HY Debt, and in connection therewith to
enter into any additional Secured HY Documents;
(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Secured HY Debt;
(iv) release its Lien on any Collateral; and
(v) exercise or refrain from exercising any rights against any Loan Party or any
other Person;
provided that, no such amendment, restatement, supplement, replacement,
refinancing, extension, consolidation, restructuring or modification shall,
without the consent of the Revolving Credit Agent contravene the provisions of
this Agreement.
     (b) No consent furnished by the Revolving Credit Agent pursuant to
Section 5.2(b) hereof shall be deemed to constitute the modification or waiver
of any provisions

23



--------------------------------------------------------------------------------



 



of the Revolving Loan Documents, each of which remain in full force and effect
as written.
     (c) The Revolving Debt and the Secured HY Debt may be refinanced, in whole
or in part, in each case, without notice to, or the consent of the Revolving
Credit Agent, the Revolving Secured Parties, the Note Collateral Agent or the
Secured HY Note Holders, as the case may be, all without affecting the Lien
priorities provided for herein or the other provisions hereof, provided,
however, that the holders of such refinancing Indebtedness (or an authorized
agent or Note Collateral Agent on their behalf) bind themselves in writing to
the terms of this Agreement pursuant to such documents or agreements (including
amendments or supplements to this Agreement) as the Revolving Credit Agent or
the Note Collateral Agent, as the case may be, shall reasonably request and in
form and substance reasonably acceptable to the Revolving Credit Agent or the
Note Collateral Agent, as the case may be.
     5.3 Reinstatement and Continuation of Agreement.
     (a) If the Revolving Credit Agent or any Revolving Secured Party is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of any Loan Party or any other Person any payment made in
satisfaction of all or any portion of the Revolving Debt (a “Revolving
Recovery”), then the Revolving Debt shall be reinstated to the extent of such
Revolving Recovery. If this Agreement shall have been terminated prior to such
Revolving Recovery, this Agreement shall be reinstated in full force and effect
in the event of such Revolving Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
parties. All rights, interests, agreements, and obligations of the Parties under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Loan Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Loan Party in respect of the Revolving Debt or the Secured HY
Debt. No priority or right of the Revolving Credit Agent or any Revolving
Secured Party shall at any time be prejudiced or impaired in any way by any act
or failure to act on the part of any Revolving Loan Party or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Revolving Loan Documents, regardless of any knowledge thereof which the
Revolving Credit Agent or any Revolving Secured Party may have.
     (b) If the Note Collateral Agent or the Secured HY Note Holders are
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of any Loan Party or any other Person any payment made in
satisfaction of all or any portion of the Secured HY Debt (a “Secured HY
Recovery”), then the Secured HY Debt shall be reinstated to the extent of such
Secured HY Recovery. If this Agreement shall have been terminated prior to such
Secured HY Recovery, this Agreement shall be reinstated in full force and effect
in the event of such Secured HY Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
parties from and after such date of reinstatement. All rights, interests,

24



--------------------------------------------------------------------------------



 



agreements, and obligations of the Parties under this Agreement shall remain in
full force and effect and shall continue irrespective of the commencement of, or
any discharge, confirmation, conversion, or dismissal of, any Insolvency
Proceeding by or against any Loan Party or any other circumstance which
otherwise might constitute a defense available to, or a discharge of any Loan
Party in respect of the Revolving Debt or the Secured HY Debt. No right of the
Note Collateral Agent or the Secured HY Note Holders shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
any Loan Party or by the noncompliance by any Person with the terms, provisions,
or covenants of any of the Secured HY Documents, regardless of any knowledge
thereof which the Note Collateral Agent or the Secured HY Note Holders may have.
     6. INSOLVENCY PROCEEDINGS
     6.1 DIP Financing.
     (a) If any Loan Party shall be subject to any Insolvency Proceeding at any
time and the Revolving Credit Agent or the Revolving Lenders shall seek to
provide any Loan Party with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or consent to any order for
the use of cash collateral under Section 363 of the Bankruptcy Code (each, a
“DIP Financing”), with such DIP Financing to be secured by all or any portion of
the Collateral (including assets that, but for the application of Section 552 of
the Bankruptcy Code would be Collateral), then the Note Collateral Agent, on
behalf of itself and the Secured HY Note Holders, agrees that it will raise no
objection and will not support any objection to such DIP Financing or use of
cash collateral or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of the Note Collateral Agent
securing the Secured HY Debt or on any other grounds (whether in its capacity as
a secured or unsecured creditor), so long as (i) the Note Collateral Agent
retains its Lien on the Shared Collateral to secure the Secured HY Debt (in each
case, including proceeds thereof arising after the commencement of the case
under the Bankruptcy Code), subject only to the Liens securing the DIP
Financing, the Revolving Debt and other Liens having priority under applicable
law, (ii) the terms of the DIP Financing do not compel the applicable Loan Party
to seek confirmation of a specific plan of reorganization for which all or
substantially all of the material terms of such plan are set forth in the DIP
Financing documentation or related document; (iii) all Liens on the Collateral
securing any such DIP Financing shall be senior to or on a parity with the Liens
of the Revolving Credit Agent and the Revolving Secured Parties securing the
Revolving Debt on the Collateral, and (iv) the maximum principal amount of the
DIP Financing shall not exceed the Maximum Revolving Debt Amount. Nothing
contained herein shall limit the Revolving Credit Agent and the Revolving
Secured Parties from proposing any DIP Financing which does not comply with each
of the foregoing requirements (including, without limitation, proposing DIP
Financing in excess of the Maximum Revolving Debt Amount secured by first
priority Liens on the Collateral); however, in such event the Note Collateral
Agent may raise any objections to such DIP Financing as it deems necessary to
protect the interests of the Secured HY Note Holders.

25



--------------------------------------------------------------------------------



 



     (b) All Liens granted to the Revolving Credit Agent or the Note Collateral
Agent in any Insolvency Proceeding, whether as adequate protection or otherwise,
are intended by the parties to be and shall be deemed to be subject to the Lien
priority and the other terms and conditions of this Agreement.
     6.2 Relief from Stay. The Note Collateral Agent, on behalf of itself and
the Secured HY Note Holders, agrees not to seek relief from the automatic stay
or any other stay in any Insolvency Proceeding in respect of any portion of the
Collateral without the Revolving Credit Agent’s express written consent. The
Revolving Credit Agent shall furnish the Note Collateral Agent with three
Business Days’ prior written notice prior to its seeking relief from the
automatic stay, unless such period is agreed by both the Revolving Credit Agent
and the Note Collateral Agent to be modified or unless the Revolving Credit
Agent makes a good faith determination that either (A) the Collateral will
decline speedily in value or (B) the failure to take any action will have a
reasonable likelihood of endangering the Revolving Credit Agent’s ability to
realize upon the Collateral.
     6.3 No Contest; Adequate Protection.
     (a) The Note Collateral Agent on behalf of itself and the Secured HY Note
Holders, agrees that none of them shall contest (or support any other Person
contesting) (a) any request by the Revolving Credit Agent or any Revolving
Secured Party for adequate protection of its interest in the Collateral,
(b) subject to Section 6.1(a), any proposed provision of DIP Financing by the
Revolving Credit Agent and the Revolving Lenders (or any other Person proposing
to provide DIP Financing with the consent of the Revolving Credit Agent) or (c)
any objection by the Revolving Credit Agent or any Revolving Secured Party to
any motion, relief, action, or proceeding based on a claim by the Revolving
Credit Agent or any Revolving Secured Party that its interests in the Collateral
are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding).
     (b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding if the Revolving Secured Parties (or any subset thereof)
are granted adequate protection with respect to the Collateral in the form of
additional collateral (even if such collateral is not of a type which would
otherwise have constituted Collateral), then the Revolving Credit Agent, on
behalf of itself and the Revolving Secured Parties, agrees that the Note
Collateral Agent, on behalf of itself or any of the Secured HY Note Holders, may
seek or request (and the Revolving Lenders will not oppose such request)
adequate protection with respect to its interests in the Shared Collateral in
the form of a Lien on the same additional collateral, which Lien will be
subordinated to the Liens securing the Revolving Debt on the same basis as the
other Liens of the Note Collateral Agent on the Collateral.
     6.4 Asset Sales. The Note Collateral Agent agrees, on behalf of itself and
the Secured HY Note Holders, that it will not oppose any sale consented to by
the Revolving Credit Agent of any Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under

26



--------------------------------------------------------------------------------



 



the law applicable to any Insolvency Proceeding), so long as in each case, the
proceeds of such sale are applied in accordance with Section 4.1 of this
Agreement.
     6.5 Separate Grants of Security and Separate Classification. Each Party
acknowledges and agrees that (i) the grants of Liens pursuant to the Revolving
Loan Agreements and the Secured HY Documents constitute two separate and
distinct grants of Liens and (ii) because of, among other things, their
differing rights in the Collateral, the Secured HY Debt is fundamentally
different from the Revolving Debt and must be separately classified in any plan
of reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the Revolving Secured Parties and the
Note Collateral Agent in respect of the Collateral constitute only one secured
claim (rather than separate classes of senior and junior secured claims), then
the Revolving Secured Parties and the Note Collateral Agent hereby acknowledge
and agree that all distributions shall be made as if there were separate classes
of Revolving Debt claims and Secured HY Debt claims against the Loan Parties,
with the effect being that, to the extent that the aggregate value of the
Collateral is sufficient (for this purpose ignoring all claims held by the other
Parties), the Revolving Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest and other fees, expenses and charges that is available from the
Collateral for the Revolving Secured Parties before any distribution is made in
respect of the claims held by the Note Collateral Agent and the Secured HY Note
Holders from such Collateral, with the Note Collateral Agent, by and on behalf
of itself and the Secured HY Note Holders hereby acknowledging and agreeing to
turn over amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries.
     6.6 Enforceability. The provisions of this Agreement are intended to be and
shall be enforceable under Section 510(a) of the Bankruptcy Code.
     6.7 Revolving Debt Unconditional. All rights of the Revolving Credit Agent
hereunder, and all agreements and obligations of the Note Collateral Agent and
the Loan Parties (to the extent applicable) hereunder, shall remain in full
force and effect irrespective of:
(a) any lack of validity or enforceability of any Revolving Loan Document;
(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Revolving Debt, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any Revolving Loan Document;
(c ) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Revolving Debt or any guarantee or guaranty thereof; or

27



--------------------------------------------------------------------------------



 



(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Revolving Debt, or of
the Note Collateral Agent or any Loan Party, to the extent applicable, in
respect of this Agreement.
     6.8 Secured HY Debt Unconditional. All rights of the Note Collateral Agent
hereunder, all agreements and obligations of the Revolving Credit Agent and the
Loan Parties (to the extent applicable) hereunder, shall remain in full force
and effect irrespective of:
(a) any lack of validity or enforceability of any Secured HY Document;
(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Secured HY Debt, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any Secured HY Document;
(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Secured HY Debt or any guarantee or guaranty thereof; or
(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Secured HY Debt, or of
any of the Revolving Credit Agent or any Loan Party, to the extent applicable,
in respect of this Agreement.
     7. PURCHASE OPTIONS
     7.1 On or after the occurrence and during the continuance of a Revolving
Event of Default and the acceleration of the Revolving Debt, the Person(s)
designated by the Note Collateral Agent (the “Designated Note Purchaser(s)”)
shall have the option, by written notice from the Note Collateral Agent to the
Revolving Credit Agent, to purchase all of the Revolving Debt (including the
Revolving Lenders’ collateral interest in the Collateral). On the date specified
by the Note Collateral Agent in such notice (which may not be later than the
Business Day prior to the date of commencement of the sale or other liquidation
of the Collateral of which the Note Collateral Agent shall have been given no
less than ten (10) days prior notice), the Revolving Lenders shall sell to the
Designated Note Purchaser(s) such Revolving Debt. Upon the date of such purchase
and sale, the Designated Note Purchaser(s) shall (a) pay to Revolving Credit
Agent, for its account and the account of the Revolving Secured Parties, as the
purchase price therefor the full amount of all such Revolving Debt (exclusive of
Letter of Credit Outstandings) then outstanding and unpaid (including principal,
interest, fees, indemnities, and expenses, including reasonable attorneys’ fees
and legal expenses), and (b) in connection therewith furnish the Revolving Loan
Agent with cash collateral in an amount equal to 103% of the maximum amount
available to be drawn under outstanding Letters of Credit (as defined in the
Revolving Loan Agreements). Such purchase shall be expressly made without
representation

28



--------------------------------------------------------------------------------



 



or warranty of any kind by the Revolving Credit Agent or the Revolving Secured
Parties and without recourse to the Revolving Credit Agent or the Revolving
Secured Parties, except that Revolving Lenders shall represent and warrant:
(a) that the Revolving Lenders own the Revolving Debt free and clear of any
Liens or encumbrances, (b) the Revolving Lenders have the right to assign the
Revolving Debt, and (c) the assignment is duly authorized, executed and
delivered. Any cash collateral furnished for outstanding letters of credit which
is not required to be utilized to reimburse the Revolving Lenders for any
drawings thereunder and fees and expenses associated therewith shall be returned
to the Note Collateral Agent upon the expiration or cancellation of each such
letter of credit or after each such letter of credit is fully drawn. The
obligations of the Revolving Lenders to sell their respective Revolving Debt
under this Section 7.1 are several and not joint, and if any Revolving Lender
breaches its obligations to sell its Revolving Debt, the Designated Note
Purchaser(s) may (but shall not be obligated to) purchase the Revolving Debt of
the other Revolving Lenders; it being acknowledged that nothing in this
Section 7.1 shall require the Designated Note Purchaser(s) to purchase less than
all of the Revolving Debt.
     8. MISCELLANEOUS
     8.1 Rights of Subrogation. The Note Collateral Agent, on behalf of the
Secured HY Note Holders, agrees that no payment to the Revolving Credit Agent or
any Revolving Secured Parties pursuant to the provisions of this Agreement shall
entitle the Note Collateral Agent or any Secured HY Note Holder to exercise any
rights of subrogation in respect thereof prior to the Discharge of Revolving
Debt. Following the Discharge of Revolving Debt, the Revolving Credit Agent
agrees to execute such documents, agreements, and instruments as the Note
Collateral Agent may reasonably request to evidence the transfer by subrogation
to any such Person of an interest in the Revolving Debt resulting from payments
to the Revolving Credit Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by the Revolving Credit Agent are paid by such Person upon request for
payment thereof.
     8.2 Further Assurances. The Parties will, at their own expense and at any
time and from time to time, promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that either Party may reasonably request, in order to protect any right or
interest granted or purported to be granted hereby or to enable the Revolving
Credit Agent or the Note Collateral Agent to exercise and enforce its rights and
remedies hereunder; provided, however, that no Party shall be required to pay
over any payment or distribution, execute any instruments or documents, or take
any other action referred to in this Section 8.2, to the extent that such action
would contravene any law, order or other legal requirement or any of the terms
or provisions of this Agreement, and in the event of a controversy or dispute,
such party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 8.2.
     8.3 Representations. The Note Collateral Agent represents and warrants to
the Revolving Credit Agent that it has the requisite power and authority under
the Indenture to enter into, execute, deliver, and carry out the terms of this
Intercreditor Agreement, and that this

29



--------------------------------------------------------------------------------



 



Intercreditor Agreement shall be binding obligations of the Note Collateral
Agent and the Secured HY Note Holders, enforceable against the Note Collateral
Agent and the Secured HY Note Holders in accordance with its terms. The
Revolving Credit Agent represents and warrants to the Note Collateral Agent that
it has the requisite power and authority under the Revolving Loan Documents to
enter into, execute, deliver, and carry out the terms of this Intercreditor
Agreement, and that this Agreement shall be binding obligations of the Revolving
Credit Agent and the Revolving Secured Parties, enforceable against the
Revolving Credit Agent and the Revolving Secured Parties in accordance with its
terms.
     8.4 Amendments. No amendment or waiver of any provision of this Agreement
nor consent to any departure by any party hereto shall be effective unless it is
in a written agreement executed by the Note Collateral Agent and the Revolving
Credit Agent and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
     8.5 Addresses for Notices. Unless otherwise specifically provided herein,
any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served, faxed, or sent by electronic
transmission, overnight express courier service or United States mail and shall
be deemed duly given, made or received; if delivered in person, immediately upon
delivery, if by electronic transmission or facsimile transmission, immediately
upon sending and upon confirmation of receipt; if by nationally recognized
overnight courier service with instructions to deliver the next Business Day,
one (1) Business Day after sending; and if mailed by certified mail, return
receipt requested, five (5) days after mailing to the Parties at their addresses
set forth below (or to such other addresses as the parties may designate in
accordance with the provisions of this Section. For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each Party,
at such other address as may be designated by such party in a written notice to
the other Party.

     
Revolving Credit Agent:
  Bank of America, N.A.
 
  100 Federal Street
 
  Boston, Massachusetts 02110
 
  Attention: Mr. Thomas Bullard
 
  Telephone No: (617) 434-3824
 
  Telecopy No.: (617) 434-4312
 
   
With a copy to:
  Riemer & Braunstein, LLP
 
  Three Center Plaza
 
  Boston, Massachusetts 02108
 
  Attention: David S. Berman, Esquire
 
  Telephone No: (617) 523-9000
 
  Telecopy No.: (617) 880-3456
 
   
Note Collateral Agent:
  Wilmington Trust Company
 
  Rodney Square North

30



--------------------------------------------------------------------------------



 



     
 
  1100 North Market Street
 
  Wilmington, DE 19890
 
  Attn: Corporate Capital Markets
 
  Telecopy No.: (302) 636-4145
 
   
With a copy to:
  Covington & Burling LLP
 
  The New York Times Building
 
  620 Eighth Avenue
 
  New York, NY 10018-1405
 
  Attention: Bruce Bennett, Esquire
 
  Telephone No. (212) 841-1060
 
  Telecopy No.: (212) 841-1010

Any Party may change the address(es) to which all notices, requests and other
communications are to be sent by giving written notice of such address change to
the other Party in conformity with this Section, but such change shall not be
effective until notice of such change has been received by the other party.
     8.6 No Waiver, Remedies. No failure on the part of any Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
     8.7 Preservation of Collateral. No Party shall have any duty to protect or
preserve any rights pertaining to any of the Collateral in its possession and no
Party shall have any liability to the other Party for any claims and liabilities
at any time arising with respect to the Collateral in its possession so long as
such Party shall use the same degree of care with respect thereto as it uses for
similar property pledged to it as collateral for indebtedness of others to it.
     8.8 Continuing Agreement, Transfer of Secured Obligations.
     (a) This Agreement is a continuing agreement and shall (a) remain in full
force and effect until the earlier of the Discharge of Revolving Debt or the
Discharge of the Secured HY Notes, (b) be binding upon the parties and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the parties and their respective successors, transferees and assigns. Nothing
herein is intended, or shall be construed to give, any other Person any right,
remedy or claim under, to or in respect of this Intercreditor Agreement or any
Collateral. All references to any Loan Party shall include any Loan Party as
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), any Party may assign or otherwise transfer all or any portion of the
Revolving Debt and Secured HY Notes (in accordance with the Indenture), as
applicable, to any other Person (other than any Loan Party or any Affiliate of a
Loan Party and any Subsidiary of a Loan Party, it being understood and agreed
that in no event shall a Revolving Secured Party,

31



--------------------------------------------------------------------------------



 



the Note Collateral Agent or any Secured HY Note Holder be deemed to constitute
an Affiliate of a Loan Party), and such other Person shall thereupon become
vested with all the rights and obligations in respect thereof granted to such
Party, as the case may be, herein or otherwise. The Revolving Secured Parties
and Secured HY Note Holders may continue, at any time and without notice to the
other Party hereto, to extend credit and other financial accommodations, lend
monies and provide Indebtedness to, or for the benefit of, any Loan Party on the
faith hereof.
     (b) In connection with any assignment or transfer of any or all of the
Revolving Debt or Secured HY Debt, as applicable, (other than an assignment or
transfer of any Secured HY Notes in accordance with the Indenture or pursuant to
a participation), the assigning Lenders agree that any such assignment or
transfer shall expressly state in writing that such assignment or transfer is
subject to the terms of this Agreement and that the assignee or transferee is
entitled to all of the benefits of, and is subject to all of the obligations
under, this Intercreditor Agreement. Further each Party acknowledges that this
Intercreditor Agreement will inure to the benefit of any third Person who
refinances or succeeds to or replaces any or all of any such Lender’s financing
of the Loan Parties, to the extent such Person has a security interest in any of
the Collateral, whether such successor financing or replacement occurs by
transfer, assignment or repayment without the necessity of any further writing;
however, each Party agrees, upon request of such third Person, to execute and
deliver an agreement with such Person containing terms substantially identical
to those contained herein (subject to changing names of parties, documents and
addresses, as appropriate).
     8.9 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Intercreditor Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York (without giving effect to
principles of conflicts of law). This Intercreditor Agreement constitutes the
entire agreement and understanding among the Parties with respect to the subject
matter hereof and supersedes any prior agreements, written or oral, with respect
thereto.
     8.10 Counterparts. This Intercreditor Agreement may be executed in any
number of counterparts, and it is not necessary that the signatures of all
parties be contained on any one counterpart hereof, each counterpart will be
deemed to be an original, and all together shall constitute one and the same
document. Delivery of an executed counterpart of a signature page of this
Intercreditor Agreement by telecopy or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Intercreditor
Agreement.
     8.11 No Third Party Beneficiaries. This Intercreditor Agreement is solely
for the benefit of the Revolving Credit Agent, Revolving Secured Parties, Note
Collateral Agent and the Secured HY Note Holders. No other Person (including any
Loan Party or any Affiliate of a Loan Party, or any Subsidiary of a Loan Party)
shall be deemed to be a third party beneficiary of this Intercreditor Agreement.

32



--------------------------------------------------------------------------------



 



     8.12 Headings. The headings of the articles and sections of this
Intercreditor Agreement are inserted for purposes of convenience only and shall
not be construed to affect the meaning or construction of any of the provisions
hereof.
     8.13 Severability. If any of the provisions in this Intercreditor Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Intercreditor Agreement and shall not invalidate the Lien
priority or the application of proceeds and other priorities set forth in this
Intercreditor Agreement. The Parties hereto shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.
     8.14 Attorneys Fees. The parties agree that if any dispute, arbitration,
litigation, or other proceeding is brought with respect to the enforcement of
this Intercreditor Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Intercreditor Agreement, irrespective of whether suit
is brought.
     8.15 VENUE; JURY TRIAL WAIVER.
     (a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
     (b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING

33



--------------------------------------------------------------------------------



 



ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OR ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY
REVOLVING LENDER OR ANY SECURED HY NOTE HOLDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY REVOLVING LOAN AGREEMENTS
OR ANY SECURED HY DOCUMENTS AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
     (c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 8.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
     8.16 Intercreditor Agreement. This Agreement is the Intercreditor Agreement
referred to in the Revolving Credit Agreement and the Indenture. Nothing in this
Agreement shall be deemed to subordinate the obligations due to (i) any
Revolving Secured Party to the obligations due to any Senior HY Note Holder or
(ii) any Senior HY Note Holder to the obligations due to any Revolving Secured
Party (in each case, whether before or after the occurrence of an Insolvency
Proceeding), it being the intent of the parties that this Intercreditor
Agreement shall effectuate a subordination of Liens but not a subordination of
indebtedness.
     8.17 No Warranties or Liability. The Note Collateral Agent and the
Revolving Credit Agent acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any other Revolving Loan
Document or any Secured HY Document. Except as otherwise provided in this

34



--------------------------------------------------------------------------------



 



Agreement, the Note Collateral Agent and the Revolving Credit Agent will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.
     8.18 Conflicts. In the event of any conflict between the provisions of this
Intercreditor Agreement and the provisions of any of the Revolving Loan
Agreement, Revolving Security Documents, the Indenture or Secured HY Security
Documents, the provisions of this Intercreditor Agreement shall govern.
     8.19 Information Concerning Financial Condition of the Loan Parties. Each
of the Note Collateral Agent and the Revolving Credit Agent hereby assume
responsibility for keeping itself informed of the financial condition of the
Loan Parties and all other circumstances bearing upon the risk of nonpayment of
the Revolving Debt or Senior HY Debt. The Note Collateral Agent and the
Revolving Credit Agent hereby agree that no party shall have any duty to advise
any other Party of information known to it regarding such condition or any such
circumstances. In the event the Note Collateral Agent or the Revolving Credit
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any information to any other Party to this Agreement, (a) it shall be
under no obligation (i) to provide any such information to such other Party or
any other Party on any subsequent occasion, (ii) to undertake any investigation
not a part of its regular business routine, or (iii) to disclose any other
information, or (b) it makes no representation as to the accuracy or
completeness of any such information and shall not be liable for any information
contained therein, and (c) the Party receiving such information hereby to hold
the other Party harmless from any action the receiving party may take or
conclusion the receiving party may reach or draw from any such information, as
well as from and against any and all losses, claims, damages, liabilities, and
expenses to which such receiving party may become subject arising out of or in
connection with the use of such information.
[Signature pages follow]

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Revolving Credit Agent, for and on behalf of itself
and the Revolving Secured Parties, and the Note Collateral Agent for and on
behalf of the Secured HY Note Holders, have caused this Agreement to be duly
executed and delivered as of the date first above written.

            BANK OF AMERICA, N.A., in its capacity
as the Revolving Credit Agent
      By:   /s/ Christine Hutchinson        Name:   Christine Hutchinson       
Title:   Principal        WILMINGTON TRUST COMPANY, in its capacity
as Note Collateral Agent
      By:   /s/ Michael G. Oller, Jr.       Name:   Michael G. Oller, Jr.      
Title:   Assistant Vice President    

Signature Page to Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     Each Party hereby acknowledge that it has received a copy of this
Intercreditor Agreement and consents thereto, agrees to recognize all rights
granted thereby to the Parties and will not do any act or perform any obligation
which is not in accordance with the agreements set forth in this Agreement. Each
Loan Party further acknowledge and agrees that it is not an intended beneficiary
or third party beneficiary under this Agreement and (i) as between the Revolving
Secured Parties and the Loan Parties, the Revolving Loan Agreements remain in
full force and effect as written and are in no way modified hereby, and (ii) as
between the Note Collateral Agent and the Loan Parties, the Secured HY Documents
remain in full force and effect as written and are in no way modified hereby.

            THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.
      By:   /s/ Christopher McGarry       Name:   Christopher McGarry       
Title:   Vice President and Assistant Secretary    

            ONPOINT, INC. (F/K/A HAMILTON PROPERTY I, INC.)
NORTH JERSEY PROPERTIES, INC. VI
AAL REALTY CORP.
ADBRETT CORP.
BERGEN STREET PATHMARK, INC.
BRIDGE STUART INC.
EAST BRUNSWICK STUART LLC
LANCASTER PIKE STUART, LLC
MACDADE BOULEVARD STUART, LLC
PLAINBRIDGE LLC
SUPERMARKETS OIL COMPANY, INC.
UPPER DARBY STUART, LLC
BEST CELLARS, INC.
BEST CELLARS MASSACHUSETTS, INC.
BEST CELLARS VA INC.
GRAPE FINDS LICENSING CORP.
GRAPE FINDS AT DUPONT, INC.
BEST CELLARS DC INC.
BEST CELLARS LICENSING CORP.
      By:   /s/ Christopher McGarry       Name:   Christopher McGarry       
Title:   President   

Signature Page to Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



         

            COMPASS FOODS, INC.
FOOD BASICS, INC.
HOPELAWN PROPERTY I, INC.
KOHL’S FOOD STORES, INC.
THE SOUTH DAKOTA GREAT ATLANTIC & PACIFIC      TEA COMPANY, INC.
KWIK SAVE INC.
MONTVALE HOLDINGS, INC.
SUPER FRESH FOOD MARKETS, INC.
SUPER FRESH FOOD MARKETS OF MARYLAND, INC.
SUPER FRESH/SAV — A — CENTER, INC.
SUPER MARKET SERVICE CORP.
SUPER PLUS FOOD WAREHOUSE, INC.
SUPERMARKET DISTRIBUTION SERVICES, INC.
2008 BROADWAY, INC.
BEV, LTD.
FARMER JACK’S OF OHIO, INC.
SHOPWELL, INC. (DBA FOOD EMPORIUM)
CLAY-PARK REALTY CO., INC.
AMSTERDAM TRUCKING CORPORATION
     (F/K/A DAITCH CRYSTAL DAIRIES, INC.)
DELAWARE COUNTY DAIRIES, INC.
GRAMATAN FOODTOWN CORP.
SHOPWELL, INC. (ORG IN CONN)
SHOPWELL, INC. (ORG IN MASS)
SHOPWELL, INC. (NEW JERSEY)
THE FOOD EMPORIUM, INC. (CONN)
THE FOOD EMPORIUM, INC. (DELAWARE)
THE FOOD EMPORIUM, INC. (NJ)
TRADEWELL FOODS OF CONN., INC.
APW SUPERMARKET CORPORATION
APW SUPERMARKETS, INC.
WALDBAUM, INC. (DBA WALDBAUM, INC. AND      FOOD MART)
LBRO REALTY, INC.
MCLEAN AVENUE PLAZA CORP.
SPRING LANE PRODUCE CORP.
THE MEADOWS PLAZA DEVELOPMENT CORP.
GREENLAWN LAND DEVELOPMENT CORP.
      By:   /s/ Christopher McGarry       Name:   Christopher McGarry       
Title:   Vice President and Secretary   

Signature Page to Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



         

            S E G STORES, INC.
THE OLD WINE EMPORIUM OF WESTPORT, INC.
      By:   /s/ Christopher McGarry       Name:   Christopher McGarry       
Title:   Secretary        PATHMARK STORES, INC.
      By:   /s/ Christopher McGarry       Name:   Christopher McGarry       
Title:   Senior Vice President and Assistant Secretary        BORMAN’S, INC.
(DBA FARMER JACK)
      By:   /s/ Christopher McGarry       Name:   Christopher McGarry       
Title:   Vice President and Assistant Secretary        MILIK SERVICE COMPANY,
LLC


By Pathmark Stores, Inc., its Manager
      By:   /s/ Christopher McGarry       Name:   Christopher McGarry       
Title:   Senior Vice President and Assistant Secretary        LO-LO DISCOUNT
STORES, INC.
      By:   /s/ William Moss       Name:   William Moss        Title:   Vice
President and Treasurer   

Signature Page to Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



         

Schedule 1
Revolving Borrowers

 
The Great Atlantic & Pacific Tea Company, Inc.
APW Supermarkets, Inc.
Compass Foods, Inc.
Food Basics, Inc.
Hopelawn Property I, Inc.
Lo-Lo Discount Stores, Inc.
McLean Avenue Plaza Corp.
Shopwell, Inc. [DE]
Super Fresh Food Markets, Inc.
Super Fresh/Sav -A- Center, Inc.
Super Market Service Corp.
Super Plus Food Warehouse, Inc.
Tradewell Foods of Conn., Inc.
Waldbaum, Inc.
Pathmark Stores, Inc.
AAL Realty Corp.
Bergen Street Pathmark, Inc.
Bridge Stuart Inc.
East Brunswick Stuart LLC
Lancaster Pike Stuart, LLC
MacDade Boulevard Stuart, LLC
Plainbridge LLC
Upper Darby Stuart, LLC

 



--------------------------------------------------------------------------------



 



Schedule 2
Revolving Guarantors

 
Kwik Save, Inc.
Montvale Holdings, Inc.
Super Fresh Food Markets of Maryland, Inc.
Supermarket Distribution Services, Inc.
2008 Broadway, Inc.
Clay-Park Realty Co., Inc.
Delaware County Dairies, Inc.
Gramatan Foodtown Corp.
Shopwell, Inc. [MA]
Shopwell, Inc. [NJ]
The Food Emporium, Inc. [DE]
The Food Emporium, Inc. [NJ]
APW Supermarket Corporation
The Meadows Plaza Development Corp.
Spring Lane Produce Corp.
Borman’s, Inc.
Bev, Ltd.
Farmer Jack’s of Ohio, Inc.
S E G Stores, Inc.
Kohl’s Food Stores, Inc.
The South Dakota Great Atlantic & Pacific Tea Co., Inc.
Adbrett Corp.
Milik Service Company, LLC
Supermarkets Oil Company, Inc.
Amsterdam Trucking Corporation
North Jersey Properties, Inc. VI
Onpoint, Inc. (f/k/a Hamilton Property I, Inc.)
Best Cellars, Inc.
Best Cellars Massachusetts, Inc.
Best Cellars VA Inc.
Grape Finds Licensing Corp.
Grape Finds at Dupont, Inc.
Best Cellars DC Inc.
Best Cellars Licensing Corp.
Shopwell, Inc. [CT]
LBRO Realty, Inc.
Greenlawn Land Development Corp.
The Food Emporium, Inc. [CT]
The Old Wine Emporium of Westport, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 3
HY Secured Guarantors

 
APW Supermarkets, Inc.
Compass Foods, Inc.
Food Basics, Inc.
Hopelawn Property I, Inc.
Lo-Lo Discount Stores, Inc.
McLean Avenue Plaza Corp.
Shopwell, Inc. [DE]
Super Fresh Food Markets, Inc.
Super Fresh/Sav -A- Center, Inc.
Super Market Service Corp.
Super Plus Food Warehouse, Inc.
Tradewell Foods of Conn., Inc.
Waldbaum, Inc.
Pathmark Stores, Inc.
AAL Realty Corp.
Bergen Street Pathmark, Inc.
Bridge Stuart Inc.
East Brunswick Stuart LLC
Lancaster Pike Stuart, LLC
MacDade Boulevard Stuart, LLC
Plainbridge LLC
Upper Darby Stuart, LLC
Kwik Save, Inc.
Montvale Holdings, Inc.
Super Fresh Food Markets of Maryland, Inc.
Supermarket Distribution Services, Inc.
2008 Broadway, Inc.
Clay-Park Realty Co., Inc.
Delaware County Dairies, Inc.
Gramatan Foodtown Corp.
Shopwell, Inc. [MA]
Shopwell, Inc. [NJ]
The Food Emporium, Inc. [DE]
The Food Emporium, Inc. [NJ]
APW Supermarket Corporation
The Meadows Plaza Development Corp.
Spring Lane Produce Corp.
Borman’s, Inc.
Bev, Ltd.
Farmer Jack’s of Ohio, Inc.
S E G Stores, Inc.
Kohl’s Food Stores, Inc. - All Closed
The South Dakota Great Atlantic & Pacific Tea Co., Inc.
Adbrett Corp.
Milik Service Company, LLC
Supermarkets Oil Company, Inc.
Amsterdam Trucking Corporation
North Jersey Properties, Inc. VI
Onpoint, Inc. (f/k/a Hamilton Property I, Inc.)

 



--------------------------------------------------------------------------------



 



 
Best Cellars, Inc.
Best Cellars Massachusetts, Inc.
Best Cellars VA Inc.
Grape Finds Licensing Corp.
Grape Finds at Dupont, Inc.
Best Cellars DC Inc.
Best Cellars Licensing Corp.
Shopwell, Inc. [CT]
LBRO Realty, Inc.
Greenlawn Land Development Corp.
The Food Emporium, Inc. [CT]
The Old Wine Emporium of Westport, Inc.

 